Citation Nr: 1409180	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-32 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 1, 2007, for the award of service connection for a not otherwise specified mood disorder.  

2.  Basic eligibility for VA improved pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's mother, and S. H.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) which denied both service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and basic eligibility for VA improved pension benefits.  In July 2009, the RO, in pertinent part, granted service connection for a not otherwise specified mood disorder; assigned a 30 percent evaluation for that disability; and effectuated that award as of November 1, 2007.  

In April 2012, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record. In January 2013, the RO increased the initial schedular evaluation for the Veteran's not otherwise specified mood disorder from 30 to 100 percent.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In August 2009, the Veteran submitted informal claims of entitlement to service connection for a sleep disorder and drug and alcohol abuse secondary to his service-connected acquired psychiatric disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service from February 12, 1990, to August 16, 1990.   
2.  The Veteran's claim for service connection for a psychiatric disorder was received by VA on November 1, 2007.  

3.  A claim for service connection was not received within one year of service separation.  

4.  Service connection is in effect for a not otherwise specified mood disorder evaluated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 1, 2007, for the award of service connection for a not otherwise specified mood disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2013).  

2.  Basic eligibility for VA improved pension benefits has been established.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.12a(d)(3) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473(2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants basic eligibility for VA improved pension benefits.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the issue of the effective date for the award of service connection for a not otherwise specified mood disorder, VA has issued several VCAA notices to the Veteran including a November 2007 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The November 2007 VCAA notice was issued to the Veteran prior to the July 2009 rating decision from which the instant appeal arises.  The issue was readjudicated in the May 2011 statement of the case and the multiple supplemental statements of the case.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's disagreement with initial effective date assigned for the award of service connection, no additional notice is required regarding this downstream element of the service connection claim for a not otherwise specified mood disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a DRO hearing.  The hearing transcript is of record.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Effective Date for the Award of Service Connection

The Veteran asserts that an effective date of August 16, 1990, is warranted for the award of service connection for a not otherwise specified mood disorder.  

In October 2007, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which he sought service connection for a psychiatric disorder to include PTSD.  His claim was date stamped as having been received by the RO on November 1, 2007.  The record is devoid of any documentation dated prior to the October 2007 application which may be reasonably construed as a claim for service connection for a psychiatric disorder.  

In July 2009, the RO, in pertinent part, established service connection for a not otherwise specified mood disorder; assigned a 30 percent evaluation for that disability; and effectuated the award as of November 1, 2007, the date of receipt by VA of the Veteran's claim for service connection.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
A not otherwise specified mood disorder has been shown to have originated during active service.  Therefore, the question to be determined is the date of receipt of the Veteran's claim for service connection for a psychiatric disorder.  The Veteran's claim for service connection was received by VA on November 1, 2007, a date some 17 years after his separation from service; therefore, the appropriate effective date for the award of service connection for a not otherwise specified mood disorder is November 1, 2007, the date of receipt of the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In his August 2007 notice of disagreement and at the October 2012 DRO hearing, the Veteran advanced that he sought "retro benefits back to my discharge date of August 16, 1990 because my service treatment records showed I was diagnosed with mixed personality disorder with passive aggressive features in service."  

The pertinent legal authority governing assignment of effective dates is clear and specific.  In this case, the undisputed facts show that the Veteran separated from active service on August 16, 1990; did not file a claim for service connection for a psychiatric disorder within one year of service separation; and initially filed a claim for service connection for a psychiatric disorder which was received by VA on November 1, 2007.  As the claim for compensation was first received by VA some 17 years after service separation, the applicable law and regulation provide that the proper effective date for the grant of service connection is the date of receipt of the claim.  38 C.F.R. § 5110(a);38 C.F.R. § 3.400(b)(2)(i).  As the earliest effective date legally possible has been assigned, the instant appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For these reasons, the Board concludes that an effective date prior to November 1, 2007, for the award of service connection for a not otherwise specified mood disorder is not warranted.  

III.  Basic Eligibility for VA Improved Pension Benefits

The Veteran had active service from February 12, 1990, to August 16, 1990, a 

period of 186 days.  His period of active service ended during a period of war.  38 C.F.R. § 3.2.  Service connection is currently in effect for a not otherwise specified mood disorder evaluated as 100 percent disabling.  Given such facts, the Board finds that the basic eligibility requirements for VA improved pension benefits have been met.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.12a(d)(3).  
 

ORDER

An effective date prior to November 1, 2007, for the award of service connection for a not otherwise specified mood disorder is denied.  

Basic eligibility for VA improved pension benefits has been established.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


